Exhibit 10.1
DIRECTOR’S INDEMNIFICATION AGREEMENT
This Director’s Indemnification Agreement (“Agreement”) is made as of July
 _____, 2007 (the “Effective Date”) between Craftmade International, Inc., a
Delaware corporation (the “Company”), and                     , an individual
residing in the State of                      who serves as a Director of the
Company (“Indemnitee”).
RECITALS
WHEREAS, highly competent persons have become more reluctant to serve
corporations as Directors unless they are provided with adequate protection
through insurance and/or indemnification against the risks of claims being
asserted against them arising out of their service to and activities on behalf
of such corporations; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s investors and that the Company should act
to assure such persons that there will be increased certainty of such protection
in the future; and
WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as Directors, the best interests of the Company and its
investors will be served by attempting to maintain, on an ongoing basis, at the
Company’s sole expense, insurance to protect persons serving the Company and its
subsidiaries as directors and in other capacities from certain liabilities.
Although the furnishing of such insurance has been a customary and widespread
practice among United States-based corporations and other business enterprises
for many years, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation; and
WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors and in other capacities, the best interests
of the Company and its investors will be served by assuring such individuals
that the Company will indemnify them to the maximum extent permitted by law; and
WHEREAS, the Certificate of Incorporation, as amended (the “Certificate of
Incorporation”) of the Company requires indemnification of the officers and
directors of the Company, and Indemnitee may also be entitled to indemnification
pursuant to the Delaware General Corporation Law (“DGCL”); and
WHEREAS, the Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board with respect to indemnification and the advancement of defense
costs; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, it therefore is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance defense costs on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor shall it be deemed to diminish or abrogate any
rights of Indemnitee thereunder; and
WHEREAS, the Board recognizes that the Indemnitee does not regard the protection
available under the Company’s Certificate of Incorporation and insurance program
as adequate in the present circumstances, and may not be willing to serve or
continue to serve as a director and/or in such other capacity as the Company may
request without adequate protection, and the Company desires Indemnitee to serve
in such capacity; and
WHEREAS, Indemnitee is willing to serve, and continue to serve, as a member of
the Board of Directors of the Company, on the condition that he or she be
indemnified as provided for herein.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1. Services to the Company. Indemnitee will serve or continue to serve as a
Director of the Company for so long as Indemnitee is duly elected or appointed
or until Indemnitee resigns from such position. This Agreement shall not serve
as a binding commitment on the part of Indemnitee to continue to serve in such
capacity, or on the part of the Company to cause him to be nominated to
successive terms as a Director or to not otherwise be removed from the Board as
permitted under law. This Agreement shall not be deemed an employment contract
between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee.
2. Definitions. As used in this Agreement:
(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i) Any Person (excluding any employee benefit plan of the Company or any
subsidiary of the Company) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
entitled ordinarily to vote for the election of Directors; or

 

2



--------------------------------------------------------------------------------



 



(ii) During any period of two (2) consecutive years commencing on or after the
Effective Date, the individuals who at the beginning of such period constitute
the Board or any individuals who would be Continuing Directors (as defined
below) cease for any reason to constitute at least a majority of the total
number of authorized directorships of the Board; or
(iii) The Board shall approve a sale of all or substantially all of the assets
of the Company; or
(iv) The Board shall approve any merger, consolidation, or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (i), (ii) or
(iii) above.
(b) “Continuing Directors” shall mean the directors of the Company in office on
the Effective Date and any director who after the Effective Date (i) was
nominated or appointed by a majority of the Continuing Directors in office at
the time of his or her nomination or appointment and (ii) who is not an
“affiliate” or “associate” (as defined in Regulation 12B under the Exchange Act)
of any person who is the Beneficial Owner, directly or indirectly, of securities
representing ten percent (10%) or more of the combined voting power of the
Company’s outstanding securities then entitled ordinarily to vote for the
election of directors.
(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(d) “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company and
(ii) any trustee or other fiduciary (other than Indemnitee) holding securities
under an employee benefit plan of the Company or a subsidiary of the Company.
(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
issued under the Exchange Act.
(f) “Corporate Status” shall describe the status of a Person who is or was a
director, officer, trustee, administrator, partner, member, fiduciary, employee
or agent of the Company or of any other Enterprise (as defined below), which
such Person is or was serving at the request of the Company.
(g) “Disinterested Director” shall mean a director of the Company who is not a
party to the Proceeding (as defined below) in respect of which indemnification
is sought by Indemnitee.

 

3



--------------------------------------------------------------------------------



 



(h) “Enterprise” shall mean any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent.
(i) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts and accountants, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding (as defined below). Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding (as defined below), including, without limitation, the premium,
security for, and other costs relating to any bond, supersedeas bond, or other
appeal bond or its equivalent. Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
(j) References to “fines” shall include any excise tax assessed on a person with
respect to any employee benefit plan pursuant to applicable law.
(k) References to “serving at the request of the Company” shall include any
service provided at the request of the Company as a director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
trustee, administrator, partner, member, fiduciary, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.
(l) Any action taken or omitted to be taken by a person for a purpose which he
or she reasonably believed to be in the interests of or not opposed to the
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have been taken in “good faith” and for a purpose which is
“not opposed to the best interests of the Company”, as such terms are referred
to in this Agreement and used in the DGCL.
(m) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any related appeal, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, trustee, administrator, partner,
member, fiduciary, employee or agent of the Company, by reason of any action
taken or not taken by him or her while acting as director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company, or
by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

 

4



--------------------------------------------------------------------------------



 



(n) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
3. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is made, has
been made, or is or has been threatened to be made, a party to or a participant
in (as a witness or otherwise) any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified against all judgments, fines,
penalties, amounts paid in settlement (including, without limitation, all
interest, assessments and other charges paid or payable in connection with or in
respect of any of the foregoing) (collectively, “Losses”) and Expenses actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any action, discovery event, claim, issue or matter therein
or related thereto, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal Proceeding, had no reasonable cause to
believe that his or her conduct was unlawful. Indemnitee shall not enter into
any settlement in connection with a Proceeding without ten (10) days prior
notice to the Company.
4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is made, has been made, or is or has been threatened to be made, a
party to or a participant in (as a witness or otherwise) any Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding or any action, discovery event, claim, issue or matter therein
or related thereto, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses, however, shall be made under this
Section 4 in respect of any claim, issue or matter as to which Indemnitee shall
have been finally adjudged by a court to be liable to the Company, unless and
only to the extent that the Delaware Court of Chancery or the court in which the
Proceeding was brought determines upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee fairly and reasonably is entitled to indemnification for such portion
of the Expenses as the court deems proper.

 

5



--------------------------------------------------------------------------------



 



5. Indemnification for Expenses Where Indemnitee is Wholly or Partly Successful.
Notwithstanding and in addition to any other provisions of this Agreement, to
the extent that Indemnitee is a party to or a participant in a Proceeding and is
successful, on the merits or otherwise, in any Proceeding or in the defense of
any claim, issue or matter therein, in whole or in part, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith. For the avoidance of
doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against (a) all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection with each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issue or matter. For purposes of this Section 5
and, without limitation, the termination of any claim, issue or matter in such a
Proceeding by withdrawal or dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
6. Indemnification for Expenses of a Witness. Notwithstanding and in addition to
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of his or her Corporate Status, a witness in or otherwise incurs Expenses
in connection with any Proceeding to which Indemnitee is not a party, he or she
shall be indemnified by the Company against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection therewith.
7. Additional Indemnification.
(a) Notwithstanding any limitation in Sections 3, 4, or 5 hereof or in
Section 145 of the DGCL or other applicable statutory provision, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is made, or is threatened to be made, a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Losses and Expenses actually and reasonably incurred by Indemnitee
in connection with the Proceeding.
(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:
i. to the fullest extent authorized or permitted by the then-applicable
provisions of the DGCL or other applicable statutory provision, that authorize
or contemplate additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or other applicable
statutory provision, and
ii. to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL or other applicable statutory provision, adopted after
the date of this Agreement that increase the extent to which a corporation may
indemnify its officers or directors.

 

6



--------------------------------------------------------------------------------



 



(c) Indemnitee shall be entitled to the prompt payment of all Expenses
reasonably incurred in enforcing successfully (fully or partially) this
Agreement.
8. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:
(a) for which payment actually has been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under such insurance policy or
other indemnity provision; or
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, as amended, or similar provisions of state
statutory law or common law; or
(c) prior to a Change in Control, in connection with any Proceeding (or any part
of any Proceeding) initiated by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company (other than
any Proceeding referred to in Sections 13(d) or (e) below or any other
Proceeding commenced to recover any Expenses referred to in Section 7(c) above)
or its directors, officers, employees or other indemnitees, unless (i) the
Company authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
9. Advances of Expenses; Defense of Claim.
(a) Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance to Indemnitee payment for Expenses incurred by him or her or on
his or her behalf in connection with a Proceeding to the fullest extent
permitted by applicable law. This Section 9(a) shall not apply to any Proceeding
(or any part of any Proceeding) initiated by Indemnitee prior to a Change in
Control unless (i) the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Company authorized advancement,
in its sole discretion, pursuant to the powers vested in the Company under
applicable law.

 

7



--------------------------------------------------------------------------------



 



(b) The Company shall advance pursuant to Section 9(a) the Expenses incurred by
Indemnitee in connection with any Proceeding within twenty (20) days after the
receipt by the Company of a written statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay such advances and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce such right to receive advances,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that the Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. The
right to advances under this Agreement shall in all events continue until final
disposition of any Proceeding, including any appeal therein.
(c) The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, fine, penalty or limitation on
the Indemnitee without the Indemnitee’s prior written consent, which consent
shall not be unreasonably withheld.
10. Procedure for Notification and Application for Indemnification.
(a) Within sixty (60) days after the actual receipt by Indemnitee of notice that
he or she is a party to or is requested to be a participant in (as a witness or
otherwise) any Proceeding, Indemnitee shall submit to the Company a written
notice identifying the Proceeding. The failure by the Indemnitee to notify the
Company within such 60-day period will not relieve the Company from any
obligation which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement, provided that if the Company can
establish that such failure to notify the Company in a timely manner resulted in
actual prejudice to the Company, then the Company will be relieved from an
obligation under this Agreement only to the extent of such actual prejudice.
(b) Indemnitee shall at the time of giving such notice pursuant to Section 10(a)
or thereafter deliver to the Company a written application for indemnification.
Such application may be delivered at such time as Indemnitee deems appropriate
in his or her sole discretion. Following delivery of such a written application
for indemnification by Indemnitee, the Indemnitee’s entitlement to
indemnification shall be determined promptly according to Section 11(a) of this
Agreement and the outcome of such determination shall be reported to Indemnitee
in writing within sixty (60) days of the submission of such application.

 

8



--------------------------------------------------------------------------------



 



11. Procedure Upon Application for Indemnification.
(a) Upon written application by Indemnitee for indemnification pursuant to
Section 10, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto pursuant to the mandatory terms of this
Agreement, pursuant to statute, or pursuant to other sources of right to
indemnity, and pursuant to Section 12 of this Agreement shall be made in the
specific case: (i) by a majority vote of the Disinterested Directors, whether or
not such directors otherwise would constitute a quorum of the Board; (ii) by a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such directors would otherwise constitute a quorum of
the Board, or (iii) if there are no Disinterested Directors or if so requested
by (x) the Indemnitee in his or her sole discretion or (y) the Disinterested
Directors, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee. Indemnitee shall reasonably cooperate
with the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. The Company shall pay any costs or expenses (including attorneys’
fees and disbursements) incurred by or on behalf of Indemnitee in so cooperating
with the person, persons or entity making such determination (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless from any such
costs and expenses.
(b) If it is determined that Indemnitee is entitled to indemnification requested
by the Indemnitee in a written application submitted to the Company pursuant to
Section 10, payment to Indemnitee shall be made within ten (10) days after such
determination. All advances of Expenses requested in a written statement by
Indemnitee pursuant to Section 9(b) prior to a final determination of
eligibility for indemnification shall be paid in accordance with Section 9.
(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by a majority of the Disinterested Directors then in
office), and Indemnitee or the Company (as applicable) shall give written notice
to the other party advising it of the identity of the Independent Counsel so
selected. The Company or Indemnitee, as the case may be, may, within ten
(10) days after such written notice of selection shall have been received,
deliver to Indemnitee or to the Company, as the case may be, a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 2 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit.

 

9



--------------------------------------------------------------------------------



 



(d) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, and if, within
twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10(b) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(a)
hereof.
(e) The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
(f) Upon the due commencement of any judicial proceeding or arbitration pursuant
to Section 13(a) of this Agreement, any Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
12. Presumptions and Effect of Certain Proceedings.
(a) Presumption in Favor of Indemnitee. In making a determination with respect
to entitlement to indemnification hereunder, the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted an application
for indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption.
(b) No Presumption Against Indemnitee. Neither the failure of the Company
(including by its Directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement nor an actual
determination by the Company (including by its Directors or Independent Counsel)
that Indemnitee has not met the applicable standard of conduct for
indemnification shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
(c) Sixty Day Period for Determination. If the person, persons or entity
empowered or selected under Section 11 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of an application therefor,
a determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

 

10



--------------------------------------------------------------------------------



 



(d) No Presumption from Termination of a Proceeding. The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
(e) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action or
failure to act is based on the records or books of account of the Company or any
Enterprise other than the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or any
Enterprise other than the Company in the course of their duties, or on the
advice of legal counsel for the Company or any Enterprise other than the Company
or on information or records given or reports made to the Company or any
Enterprise other than the Company by an independent certified public accountant
or by an appraiser or other expert selected by the Company or any Enterprise
other than the Company. The provisions of this Section 12(e) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed or found to have met any applicable standard of conduct
set forth in this Agreement.
(f) Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, officer, trustee, administrator, partner, member, fiduciary,
employee or agent of the Company or any Enterprise other than the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
13. Remedies of Indemnitee.
(a) Adjudication/Arbitration. In the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
application for indemnification, or (iv) payment of indemnification is not made
pursuant to Sections 3, 4, 5, 6, 7 or 11(b) of this Agreement within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or after receipt by the Company of a written request for any
additional monies owed with respect to a Proceeding as to which it already has
been determined that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association if permitted by applicable law. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

 

11



--------------------------------------------------------------------------------



 



(b) Indemnitee Not Prejudiced by Prior Adverse Determination. In the event that
a determination shall have been made pursuant to Section 11(a) of this Agreement
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of the prior adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.
(c) Company Bound by Prior Determination. If a determination shall have been
made pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
(d) Expenses. In the event that Indemnitee, pursuant to this Section 13, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such judicial adjudication or arbitration if it shall be determined in such
judicial adjudication or arbitration that Indemnitee is entitled to receive all
or part of the indemnification or advancement of Expenses sought which the
Company had disputed prior to the commencement of the judicial proceeding or
arbitration.
(e) Advances of Expenses. If requested by Indemnitee, the Company shall (within
ten (10) days after receipt by the Company of a written request therefor)
advance to Indemnitee the Expenses which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company. Indemnitee shall qualify for such advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Indemnitee undertakes to the fullest extent required by law to
repay such Expenses if Indemnitee ultimately is determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to indemnification of such Expenses. The Indemnitee’s
financial ability to repay any such advances shall not be a basis for the
Company to decline to make such advances.
(f) Precluded Assertions by the Company. The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 13 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

 

12



--------------------------------------------------------------------------------



 



14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a) Rights of Indemnitee Not Exclusive. The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, or the By-Laws,
any agreement, vote of stockholders or a resolution of directors or otherwise.
No right or remedy herein conferred by this Agreement is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent or subsequent assertion or employment of any other right or remedy.
(b) Survival of Rights. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal.
(c) Change of Law. To the extent that a change in Delaware law, or where
applicable Texas law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation or the By-Laws, or this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy and be conferred by
this Agreement the greater benefits so afforded by such change.
(d) Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
administrators, partners, members, fiduciaries, employees, or agents of the
Company or of any other Enterprise which such person serves at the request of
the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, administrator, partner, member,
fiduciary, officer, employee or agent under such policy or policies. If, at the
time the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise) the Company
has director and officer liability insurance in effect that covers Indemnitee,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.
(e) Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

13



--------------------------------------------------------------------------------



 



(f) Other Payments. The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
(g) Other Indemnification. The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.
15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee no longer
serves in any of the following capacities: director, officer, agent, fiduciary
or employee of the Company or as a director, officer, trustee, administrator,
partner, member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee served at the request of the Company; or (b) one (1) year after
the final termination of any Proceeding (including after the expiration of any
rights of appeal) then pending in respect of which Indemnitee is granted rights
of indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 13 of this Agreement (including any
rights of appeal of any Proceeding commenced pursuant to Section 13). This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators.
16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
17. Enforcement.
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve, or to continue to serve, as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving or continuing to serve as a director of the Company.

 

14



--------------------------------------------------------------------------------



 



(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation, the
By-Laws of the Company and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.
18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
19. Successors and Binding Agreement.
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) and any acquiror
of all or substantially all or a substantial part of the business or assets of
the Company, by agreement in form and substance reasonably satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform it if no
such succession had taken place.
(b) This Agreement will be binding upon and inure to the benefit of the Company
and any successor to the Company, including, without limitation, any person
acquiring directly or indirectly all or substantially all or a substantial part
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company”), but will not otherwise be assignable or delegatable by
the Company.
(c) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
(d) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 19(a),
(b) and (c). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will, devise, a grantor’s trust instrument under
which the Indemnitee or his estate is the sole beneficiary, or by the laws of
descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 19(d), the Company will have no liability to
pay any amount so attempted to be assigned or transferred.

 

15



--------------------------------------------------------------------------------



 



20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if:
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the date of such receipt, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:
(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee subsequently shall provide in
writing to the Company.
(b) If to the Company to:
Craftmade International, Inc.
650 South Royal Lane, Suite 100
Coppell, Texas 75019
Attention: Chief Executive Officer
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company, on the one hand, and Indemnitee, on the other,
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company, on the one hand (and
its directors, officers, employees and agents) and Indemnitee, on the other, in
connection with such event(s) and/or transaction(s).

 

16



--------------------------------------------------------------------------------



 



22. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws, principles or rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 13 of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Court of Chancery of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) in the
case of the Company only, irrevocably appoints CT Corporation, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19808 as its agent in the State
of Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum. To the fullest extent
permitted by applicable law, Indemnitee consents to the service of process out
of the Delaware Court in any suit, action or other proceeding arising out of
this Agreement by mailing of copies thereof by registered mail to Indemnitee at
his or her address determined in accordance with Section 20 hereof, such service
of process to be effective upon acknowledgement of receipt of such registered
mail. Nothing in this Agreement shall affect the rights of any party to serve
legal process in any other manner permitted by law.
23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
[The remainder of this page is intentionally left blank.]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

                 
CRAFTMADE INTERNATIONAL, INC.
       
 
         
 
   
 
               
By:
               
 
 
 
     
 
   
 
 
 
     
 
   
 
          Indemnitee    
 
               
 
               
 
          Address for Notices to Indemnitee:    
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   

 

18